Citation Nr: 0807368	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial increased rating for hemorrhoids, 
currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The veteran had active service from April 1984 to April 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which addressed several issues and granted the 10 
percent disability rating for hemorrhoids, effective May 1, 
2004.  A notice of disagreement was filed in June 2005, a 
statement of the case which only addressed the hemorrhoids 
issue was issued in January 2006, and a substantive appeal 
was received in January 2006.  


FINDING OF FACT

The veteran's hemorrhoids are not productive of persistent 
bleeding, secondary anemia, or fissures.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114, 
Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case regarding 
the initial service connection claim was accomplished by way 
of a letter from the RO to the veteran dated in April 2004.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
April 2004), another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  It appears that the United States 
Court of Appeals for Veterans Claims has also determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the veteran was furnished 
proper VCAA notice with regard to the  claim of service 
connection itself.  See Dingess v. Nicholson, 19 Vet.App. 
473, 491 (2006).   

At any rate, an RO letter designed to furnish Dingess notice 
was sent to the veteran in March 2006.  Although the case was 
not thereafter readjudicated by the RO, there is no resulting 
prejudice to the veteran.  The veteran has been fully advised 
of the criteria for assignment of a higher rating, and since 
the following decision of the Board affirms the RO's denial 
of an increased rating, the veteran is not prejudiced by the 
failure to provide timely information regarding assignment of 
an effective date.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of hemorrhoids and the effect of 
that worsening on employment and daily life.  In fact, the 
veteran in this case has been represented in the appeal by 
Texas Veterans Commission, and the Board believes it 
reasonable to assume that this major state service 
organization's trained representatives conveyed the 
particulars of what is necessary for a higher rating to the 
veteran during the appeal process which has been ongoing 
since 2005.  Furthermore, in the veteran's June 2005 notice 
of disagreement, the veteran indicated that he reviewed the 
criteria for a higher evaluation.  The Board finds that the 
veteran has had actual knowledge of the elements outlined in 
Vazquez and that no useful purpose would be served by 
remanding to the RO to furnish notice as to elements of his 
claim which the veteran has already effectively been made 
aware of.  Such action would not benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
medical records.  The evidence of record also contains VA 
examinations performed in December 2005 and February 2006.  
The examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

The veteran has claimed entitlement to a higher initial 
rating for hemorrhoids.  The Board notes that the RO granted 
service connection in July 2004 for hemorrhoids with an 
evaluation of 10 percent effective May 1, 2004.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  

The VA rating schedule evaluates external or internal 
hemorrhoids under 38 C.F.R. §  4.114, Diagnostic Code 7336.  
Under that code, a 10 percent rating is assigned if the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is assigned if there is persistent 
bleeding and secondary anemia, or if there are fissures. 

The veteran underwent a VA examination in December 2005.  He 
reported a history of hemorrhoidal symptoms since 1988.  He 
claimed frequent bright red rectal bleeding, variable amount, 
usually on the tissue when he had a bowel movement, generally 
daily.  He denied any constipation.  

Upon physical examination, there was no evidence of fecal 
leakage.  The examiner noted that the veteran did not want 
the examiner to do the rectal exam, and the external 
examination revealed large hemorrhoidal tag present.  There 
was no active bleeding.  With regard to signs of anemia, 
hemoglobin was 1 a few months earlier, however, mean 
corpuscular volume was low around 67.  The examiner did not 
report that this was indicative of anemia.  The examiner did 
not observe fissures.  The examiner noted external 
hemorrhoidal tag.  

The veteran underwent another VA examination in February 
2006.  He reported good sphincter control.  He stated that 
stains on his shorts from fecal leakage occurred daily and he 
was unable to determine how often this happened daily.  He 
denied the use of pads.  He reported bleeding or thrombosis 
of hemorrhoids daily with blood on the paper.  

Upon physical examination, there was no evidence of fecal 
leakage and no stool at the rectal opening.  The size of 
lumen was normal.  The examiner noted no signs of anemia or 
fissures.  The examiner observed 2 tags present, with one 
about 1.5 centimeters long at 11 o'clock and the other 1 
centimeter long at 2 o'clock.  No thrombosed hemorrhoids were 
noted on examination.  The examiner found no evidence of 
bleeding.  The examiner diagnosed hemorrhoids.  

The VA examinations do not show hemorrhoid manifestations of 
the type described in the criteria for a 20 percent rating.  
For example, the February 2006 VA examiner noted no signs of 
anemia or fissures.  Moreover, the examiner found no evidence 
of bleeding.  The preponderance of the evidence is against an 
increased initial rating.  38 U.S.C.A. § 5107(b).  The 
veteran's hemorrhoids do not require frequent 
hospitalization, and do not markedly interfere with 
employment, so consideration of an extraschedular rating is 
not warranted.  38 C.F.R. § 3.321.


ORDER

An evaluation of in excess of 10 percent for hemorrhoids is 
not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


